     Case 2:19-cv-00541-CJC-GJS Document 1 Filed 01/24/19 Page 1 of 9 Page ID #:1



     Alyson J. Dykes (CA State Bar No. 319835)
 1   The Law Offices of Jeffrey Lohman, P.C.
 2   4740 Green River Rd., Suite 310
     Corona, CA 92880
 3   T: (657) 500-4317
     F: (657) 227-0270
 4   AlysonD@JLohman.com

 5   Aaron D. Radbil (pro hac vice application to be filed)
     Greenwald Davidson Radbil PLLC
 6   401 Congress Ave., Ste. 1540
     Austin, Texas 78701
 7
     Phone: (512) 803-1578
 8   Fax: (561) 961-5684
     aradbil@gdrlawfirm.com
 9
     Counsel for Plaintiff and the proposed classes
10
                             IN THE UNITED STATES DISTRICT COURT
11                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     Stephanie Sotomayor, on behalf herself and         )       Case No:
13   others similarly situated,                         )
                                                        )       CLASS ACTION COMPLAINT
14   Plaintiff,                                         )       FOR DAMAGES AND INJUNCTIVE
                                                        )       RELIEF
15                                                      )
             v.                                         )       VIOLATIONS OF THE TELEPHONE
16                                                      )       CONSUMER PROTECTION ACT (47 U.S.C. §
                                                        )       227) AND THE ROSENTHAL FAIR DEBT
17   Bank of America, N.A.,                             )       COLLECTION PRACTICES ACT (CAL. CIV.
18                                                      )       CODE § 1788 et seq.)
     Defendant.                                         )
19   _____________________________________              )       DEMAND FOR JURY TRIAL

20
                                              Nature of this Action
21
             1.     Stephanie Sotomayor (“Plaintiff”) brings this class action against Bank of America,
22
     N.A. (“Defendant”), under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, and
23
     the Rosenthal Fair Debt Collection Practices Act (“Rosenthal Act”), Cal. Civ. Code § 1788 et seq.
24
             2.     Upon information and good faith belief, Defendant routinely violates the TCPA by
25
     using an automatic telephone dialing system to place non-emergency calls to numbers assigned to a
26
     cellular telephone service, without prior express consent, in that it continues to place calls to cellular
27
     telephone numbers after being instructed to stop calling those numbers.
28
                                                            1
                       CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00541-CJC-GJS Document 1 Filed 01/24/19 Page 2 of 9 Page ID #:2



 1           3.      Upon information and good faith belief, Defendant routinely violates the Rosenthal Act
 2   by placing calls to telephone numbers in connection with an attempt to collect a debt after being

 3   instructed to stop calling those numbers.
 4                                            Jurisdiction and Venue
 5           1.      This Court has subject matter jurisdiction under 47 U.S.C. § 227(b)(3), 28 U.S.C. §
 6   1331, and 28 U.S.C. § 1367(a).
 7           2.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b) as a portion of the
 8   events giving rise to this action occurred in this district.
 9                                           Intradistrict Assignment
10           3.      Assignment to the Western Division of the Central District of California is appropriate
11   as Plaintiff resides in Lancaster, California, which is located in Los Angeles County.
12                                                     Parties
13           4.      Plaintiff is a natural person who at all relevant times resided in Lancaster, California.
14           5.      Defendant is a multinational banking and financial services corporation based in
15   Charlotte, North Carolina.
16                                              Factual Allegations
17           6.      On or around June 19, 2018, Plaintiff placed a call to Defendant.
18           7.      During the ensuing conversation, Plaintiff provided Defendant her name, the last four
19   digits of her social security number, and her cellular telephone number—(661) XXX-6387.
20           8.      Plaintiff additionally asked Defendant to stop calling her cellular telephone number
21           9.      Also during the conversation, Defendant informed Plaintiff that “this is an attempt to
22   collect a debt and any information obtained will be used for that purpose,” noted that Plaintiff’s
23   account was three payments past due, and asked Plaintiff why she fell behind on her payments.
24           10.     As well, Defendant acknowledged Plaintiff’s request that Defendant stop calling her
25   cellular telephone number, and stated that Defendant would remove Plaintiff’s cellular telephone
26   number from her account.
27
28
                                                           2
                        CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00541-CJC-GJS Document 1 Filed 01/24/19 Page 3 of 9 Page ID #:3



 1          11.       No matter, Defendant continued to place calls—over 150 of them—to Plaintiff’s
 2   cellular telephone number.

 3          12.       Upon information and good faith belief, and in light of the frequency, number, nature,
 4   and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone number
 5   by using an automatic telephone dialing system.
 6          13.       Upon information and good faith belief, and in light of the frequency, number, nature,
 7   and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone number
 8   by using “equipment which has the capacity—(1) to store numbers to be called or (2) to produce
 9   numbers to be called, using a random or sequential number generator—and to dial such numbers
10   automatically (even if the system must be turned on or triggered by a person).” Marks v. Crunch San
11   Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).
12          14.       To that end, Defendant posted a job opening for a “Collections & Recovery Specialist
13   I & II,” through which it described its position as: “Contacts delinquent customers in order to secure
14   payment and determine reason for delinquency on active or inactive loan, deposit and/or credit card
15   accounts. In the recovery area, collectors will work with customer to establish full balance repayment
16   plans or settlements. Works an established list of accounts on an automated collections system and/or
17   auto-dialer.”1
18          15.       Upon information and good faith belief, Defendant placed its calls to Plaintiff’s cellular
19   telephone number for non-emergency purposes.
20          16.       Upon information and good faith belief, Defendant placed its calls to Plaintiff’s cellular
21   telephone number voluntarily.
22          17.       Upon information and good faith belief, Defendant placed its calls to Plaintiff’s cellular
23   telephone number under its own free will.
24          18.       Upon information and good faith belief, Defendant had knowledge that it was using an
25   automatic telephone dialing system to place its calls to Plaintiff’s cellular telephone number.
26
27   1
           https://www.indeed.com/jobs?q=Auto%20Dialer%20System%20Specialist&vjk=e67dd7d
28   c917103e1 (last visited Jan. 14, 2019).
                                                          3
                        CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00541-CJC-GJS Document 1 Filed 01/24/19 Page 4 of 9 Page ID #:4



 1          19.     Upon information and good faith belief, Defendant intended to use an automatic
 2   telephone dialing system to place its calls to Plaintiff’s cellular telephone number.

 3          20.     Upon information and good faith belief, Defendant maintains business records that
 4   show all calls it placed to Plaintiff’s cellular telephone number.
 5          21.     Plaintiff suffered actual harm as a result Defendant’s calls in that she suffered an
 6   invasion of privacy, an intrusion into her life, and a private nuisance.
 7          22.     Upon information and good faith belief, Defendant, as a matter of pattern and practice,
 8   uses an automatic telephone dialing to place calls to telephone numbers assigned to a cellular telephone
 9   service, absent prior express consent, in that it continues to place calls after being instructed to stop
10   calling those numbers.
11                                          Class Action Allegations
12          23.     Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a
13   representative of the following classes:
14          TCPA Class: All persons throughout the United States (1) to whom Bank of America,
15          N.A. placed, or caused to be placed, one or more calls, (2) directed to a number assigned
            to a cellular telephone service, (3) by using an automatic telephone dialing system, (4)
16          within four years preceding the date of this complaint through the date of class
            certification, (5) after Bank of America, N.A. was instructed to stop placing calls their
17          cellular telephone numbers.

18          Rosenthal Act Class: All persons throughout California (1) to whom Bank of America,
            N.A. placed, or caused to be placed, one or more calls, (2) within one year preceding
19          the date of this complaint through the date of class certification, (3) and in connection
            with the collection of a consumer debt, (4) after Bank of America, N.A. was instructed
20
            to stop placing calls their telephone numbers.
21
22          24.     Excluded from the classes are Defendant, Defendant’s officers and directors, members

23   of their immediate families and their legal representatives, heirs, successors, or assigns, and any entity

24   in which Defendant has or had a controlling interest.

25          25.     Upon information and belief, the members of the classes are so numerous that joinder

26   of all of them is impracticable.

27          26.     The exact number of the members of the classes is unknown to Plaintiff at this time,

28
                                                         4
                       CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00541-CJC-GJS Document 1 Filed 01/24/19 Page 5 of 9 Page ID #:5



 1   and can be determined only through appropriate discovery.
 2           27.    The classes are ascertainable because they are defined by reference to objective criteria.

 3           28.    In addition, the members of the classes are identifiable in that, upon information and
 4   belief, their cellular telephone numbers, names, and addresses, can be identified in business records
 5   maintained by Defendant and by third parties.
 6           29.    Plaintiff’s claims are typical of the claims of the members of the classes.
 7           30.    As it did for all members of the TCPA class, Defendant used an automatic telephone
 8   dialing system to place calls to Plaintiff’s cellular telephone number, without prior express consent, in
 9   that Defendant placed calls to Plaintiff’s cellular telephone number after she instructed Defendant to
10   stop calling her number.
11           31.    As it did for all members of the Rosenthal Act class, Defendant placed calls to
12   Plaintiff’s telephone number in connection with the collection of an alleged debt after she instructed
13   Defendant to stop calling her number.
14           32.    Plaintiff’s claims, and the claims of the members of the classes, originate from the same
15   conduct, practice, and procedure on the part of Defendant.
16           33.    Plaintiff’s claims are based on the same theories as are the claims of the members of
17   the classes.
18           34.    Plaintiff suffered the same injuries as the members of the classes.
19           35.    Plaintiff will fairly and adequately protect the interests of the members of the classes.
20           36.    Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to the
21   interests of the members of the classes.
22           37.    Plaintiff will vigorously pursue the claims of the members of the classes.
23           38.    Plaintiff has retained counsel experienced and competent in class action litigation.
24           39.    Plaintiff’s counsel will vigorously pursue this matter.
25           40.    Plaintiff’s counsel will assert, protect, and otherwise represent the members of the
26   classes.
27
28
                                                        5
                       CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00541-CJC-GJS Document 1 Filed 01/24/19 Page 6 of 9 Page ID #:6



 1           41.      The questions of law and fact common to the members of the classes predominate over
 2   questions that may affect individual members of the classes.

 3           42.      Issues of law and fact common to all members of the classes are:
 4                 a. Defendant’s conduct, pattern, and practice of continuing to place calls to cellular
 5                    telephone numbers after being instructed to stop doing so;
 6                 b. Defendant’s violations of the TCPA;
 7                 c. Defendant’s violation of the Rosenthal Act;
 8                 d. Defendant’s use of an automatic telephone dialing system as defined by the TCPA; and
 9                 e. The availability of statutory penalties.
10           43.      A class action is superior to all other available methods for the fair and efficient
11   adjudication of this matter.
12           44.      If brought and prosecuted individually, the claims of the members of the classes would
13   require proof of the same material and substantive facts.
14           45.      The pursuit of separate actions by individual members of the classes would, as a
15   practical matter, be dispositive of the interests of other members of the class, and could substantially
16   impair or impede their ability to protect their interests.
17           46.      The pursuit of separate actions by individual members of the classes could create a risk
18   of inconsistent or varying adjudications, which might establish incompatible standards of conduct for
19   Defendant.
20           47.      These varying adjudications and incompatible standards of conduct, in connection with
21   presentation of the same essential facts, proof, and legal theories, could also create and allow the
22   existence of inconsistent and incompatible rights within the classes.
23           48.      The damages suffered by each individual member of the classes may be relatively
24   small, thus, the expense and burden to litigate each of their claims individually make it difficult for
25   the members of the classes to redress the wrongs done to them.
26           49.      The pursuit of Plaintiff’s claims, and the claims of the members of the classes, in one
27   forum will achieve efficiency and promote judicial economy.
28
                                                          6
                         CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00541-CJC-GJS Document 1 Filed 01/24/19 Page 7 of 9 Page ID #:7



 1          50.     There will be little difficulty in the management of this action as a class action.
 2          51.     Defendant has acted or refused to act on grounds generally applicable to the members

 3   of the classes, making final declaratory or injunctive relief appropriate.
 4                                                 Count I
 5                                 Violation of 47 U.S.C. § 227(b)(1)(A)(iii)
            52.     Plaintiff repeats and re-alleges each and every factual allegation contained in
 6
     paragraphs 1-51.
 7
            53.     Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an automatic telephone
 8
     dialing system to place calls to Plaintiff’s cellular telephone number, without her consent.
 9
            54.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii), Plaintiff and the
10
     members of the TCPA class are entitled to damages in an amount to be proven at trial.
11
12                                                 Count II
                                     Violation of Cal. Civ. Code § 1788.17
13
            55.     Plaintiff repeats and re-alleges each and every factual allegation contained in
14
     paragraphs 1-51.
15
            56.     The Rosenthal Act at Section 1788.17 provides:
16
                    Notwithstanding any other provision of this title, every debt collector
17                  collecting or attempting to collect a consumer debt shall comply with the
18                  provisions of Sections 1692b to 1692j, inclusive, of, and shall be subject to
                    the remedies in Section 1692k of, Title 15 of the United States Code.
19
     Cal. Civ. Code § 1788.17.
20
            57.     By repeatedly calling Plaintiff’s telephone number after she asked Defendant to stop
21
     calling her number, Defendant violated 15 U.S.C. § 1692d, which states: “A debt collector may not
22
     engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person in
23
     connection with the collection of a debt.” See Gilmore v. USCB Corp., No. 5:17-CV-119 (MTT), 2017
24
     WL 5230922, at *3 (M.D. Ga. Nov. 9, 2017) (“Moreover, pursuant to § 1692d(5), [a plaintiff] is only
25
     required to plead enough facts to show that it is plausible that [the defendant] caused his cellular
26
     telephone to ring repeatedly or continuously with the intent to annoy, abuse, or harass. Twombly, 550
27
     U.S. at 570. He has. Taking the facts in the light most favorable to [the plaintiff], the Court notes
28
                                                         7
                        CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00541-CJC-GJS Document 1 Filed 01/24/19 Page 8 of 9 Page ID #:8



 1   that [the defendant], despite being informed it had the wrong number, has placed more than two calls
 2   to [the plaintiff’s] cellular telephone number.”).

 3                                              Prayer for Relief
 4          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
 5              a) Determining that this action is a proper class action;
 6              b) Designating Plaintiff as a class representative under Federal Rule of Civil Procedure
 7                  23;
 8              c) Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil Procedure
 9                  23;
10              d) Adjudging that Defendant violated 47 U.S.C. § 227(b)(1)(a)(iii);
11              e) Adjudging that Defendant violated Cal. Civ. Code § 1788.17;
12              f) Adjudging that Defendant willfully violated Cal. Civ. Code § 1788.17.
13              g) Enjoining Defendant from continuing to place calls to Plaintiff’s cellular telephone
14                  number, and from continuing to place calls to the cellular telephone numbers of
15                  members of the proposed TCPA class without prior express consent;
16              h) Awarding Plaintiff and the TCPA class damages under 47 U.S.C. § 227(b)(3)(B);
17              i) Awarding Plaintiff and the TCPA class treble damages under 47 U.S.C. § 227(b)(3);
18              j) Awarding Plaintiff and the Rosenthal Act class statutory damages under Cal. Civ. Code
19                  § 1788.30.
20              k) Awarding Plaintiff and the classes reasonable attorneys’ fees, costs, and expenses under
21                  Rule 23 of the Federal Rules of Civil Procedure.
22              l) Awarding Plaintiff and the Rosenthal Act class reasonable attorneys’ fees, costs, and
23                  expenses under and Cal. Civ. Code § 1788.30;
24              m) Awarding Plaintiff and the members of the classes any pre-judgment and post-
25                  judgment interest as may be allowed under the law; and
26              n) Awarding such other and further relief as the Court may deem just and proper.
27
28
                                                          8
                       CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
     Case 2:19-cv-00541-CJC-GJS Document 1 Filed 01/24/19 Page 9 of 9 Page ID #:9



 1                                           Demand for Jury Trial
 2           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any and

 3   all issues in this action so triable.
 4
             Date: January 24, 2019                /s/ Alyson J. Dykes
 5                                                 Alyson J. Dykes (CA State Bar No. 319835)
 6                                                 The Law Offices of Jeffrey Lohman, P.C.
                                                   4740 Green River Rd., Suite 310
 7                                                 Corona, CA 92880
                                                   T: (657) 500-4317
 8                                                 F: (657) 227-0270
                                                   AlysonD@JLohman.com
 9
                                                   Aaron D. Radbil (pro hac vice application to be filed)
10                                                 Greenwald Davidson Radbil PLLC
                                                   401 Congress Ave., Suite 1540
11
                                                   Austin, Texas 78701
12                                                 Phone: (512) 803-1578
                                                   Fax: (561) 961-5684
13                                                 aradbil@gdrlawfirm.com

14                                                 Counsel for Plaintiff and the proposed classes
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        9
                        CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL
